Citation Nr: 1023793	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  09-11 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
disability of the thumb and fingers of the left hand.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hearing loss.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to April 1970, 
to include service in the Republic of Vietnam.

The Veteran's appeal as to the issues listed above arose from 
a September 2008 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  

In February 2010, the Veteran was afforded a hearing before 
F. Judge Flowers, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  In an unappealed decision, dated in July 2007, the RO 
denied claims of entitlement to service connection for a 
disability of the thumb and fingers of the left hand, hearing 
loss, and tinnitus.

2.  The evidence received since the RO's July 2007 decision, 
which denied service connection for a disability of the left 
thumb and the left second, third and fifth fingers, and 
tinnitus, which was not previously of record, and which is 
not cumulative of other evidence of record, does not raise a 
reasonable possibility of substantiating the claims.  

3.  The evidence received since the RO's July 2007 decision, 
which denied service connection for a disability of the first 
and fourth fingers of the left hand, and hearing loss, which 
was not previously of record, and which is not cumulative of 
other evidence of record, raises a reasonable possibility of 
substantiating the claims. 

4.  The Veteran's disability of the first and fourth fingers 
of the left hand, and bilateral hearing loss, are related to 
his active military service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's July 2007 decision which denied claims of entitlement to 
service connection for a disability of the left thumb and the 
left second, third and fifth fingers, and tinnitus; the 
claims for service connection for a disability of the left 
thumb and the left second, third and fifth fingers, and 
tinnitus, are not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).   

2.  New and material evidence has been received since the 
RO's July 2007 decision which denied claims of entitlement to 
service connection for a disability of the first and fourth 
fingers of the left hand, and bilateral hearing loss; the 
claims for service connection for a disability of the first 
and fourth fingers of the left hand, and bilateral hearing 
loss, are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).   

3.  A disability of the first and fourth fingers of the left 
hand, and bilateral hearing loss, are related to active 
military service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The Veteran asserts that new and material evidence has been 
submitted to reopen his claims of entitlement to service 
connection for a disability of the thumb and fingers of the 
left hand, bilateral hearing loss, and tinnitus.  A review of 
the transcript of his hearing, held in February 2010, shows 
that he testified that he was a radio operator for an 
artillery unit during his service in Vietnam, that he served 
in close proximity (sometimes as little as 50 feet) to 
artillery and mortars, and that he was also subjected to 
noise from incoming artillery fire, as well as noise from 
tank engines and tank fire upon return to the Continental 
United States.  He further testified that he injured his 
fingers while climbing out of a tank in North Carolina, and 
that he was told that he had hairline fractures that have 
caused arthritis in his left index finger and left ring 
finger; he stated that he could only bend his left middle 
(third) finger, and his left fifth (little) finger.  

The Board initially notes that as it has determined that new 
and material evidence has been submitted with regard to the 
left first (index) and left fourth (ring) finger, but not as 
to the left thumb, left second finger, left third finger, or 
left fifth finger, the Board has tailored its findings of 
fact, and conclusions of law, to fit the evidence.  

In February 2007, the RO denied claims for service connection 
for hearing loss, and tinnitus.  The RO notified the veteran 
of the denials of his claims in a letter, dated February 28, 
2007.  There was no appeal, and the RO's decision became 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 
(2009).  

In April 2007, the Veteran filed to reopen his claims; he 
also filed a claim for a "left hand fingers and thumb 
condition."  In July 2007, the RO denied the claims.  The RO 
notified the veteran of the denials of his claims in a 
letter, dated July 26, 2007.  There was no appeal, and the 
RO's decision became final.  Id.  

In September 2007, the Veteran filed to reopen the claims.  
In September 2008, the RO denied the claims.  The Veteran has 
appealed.  

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The RO's September 2007 decision, as well as the statement of 
the case, and the supplemental statement of the case, are 
unclear as to whether the RO determined that new and material 
evidence had not been presented to reopen any of the claims, 
or whether it denied any of the claims on the merits.  In any 
event, regardless of the determination reached by the RO, the 
Board must find that new and material evidence has been 
presented in order to establish its jurisdiction to review 
the merits of a previously denied claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  

The most recent and final denials of these claims was in July 
2007.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for arthritis, and an organic 
disease of the nervous system, such as a sensorineural 
hearing loss, when it is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  It is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and, therefore, a presumptive disability.  See 
Memorandum, Characterization of High Frequency Sensorineural 
Hearing Loss, Under Secretary for Health, October 4, 1995; 38 
C.F.R. § 3.309(a).  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2009).  

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b) 
(West 2002); see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256- 
6258 (2000).  


In this regard, the Veteran is shown to have served in 
Vietnam, and to have received the Combat Action Ribbon.  
Therefore, participation in combat is established and the 
Veteran is entitled to the presumptions at 38 U.S.C.A. § 
1154(b).  However, the Court has held that 38 U.S.C.A. § 1154 
does not alter the fundamental requirements of a diagnosis, 
and a medical nexus to service.  See Brock v. Brown, 10 Vet. 
App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996).  

The evidence of record at the time of the RO's July 2007 
rating decision included the Veteran's service treatment 
reports.  This evidence showed the following: in November 
1970, the Veteran was treated for a jammed finger related to 
playing football (the exact finger, and whether it was on the 
right or left hand, were not specified); the report notes 
that there was no apparent fracture; in January 1971, he was 
treated for a complaint of a loss of range of motion of his 
left index finger and fourth left finger, and he reported 
jamming both of these fingers two months before; on 
examination, there was tenderness and swelling of the 
knuckles of these fingers, with a noticeable loss of range of 
motion; the impression was joint stiffness secondary to 
chronic trauma; the Veteran's separation examination report, 
dated in April 1971, did not note any relevant findings or 
diagnoses; the report included audiometric test results which 
did not show that the Veteran had hearing loss in either ear, 
as defined at 38 C.F.R. § 3.385.  These reports indicated 
service with a tank unit between 1970 and 1971.  

The Veteran's service records showed that he served as a 
radio operator with an artillery unit (the 11th Marine 
Regiment), followed by service as a radio operator with a 
tank unit, and that his awards include the Combat Action 
Ribbon.    

As for the post-service medical evidence, it consisted of VA 
treatment reports, dated between 2001 and 2007.  This 
evidence included reports, dated in October 2005, which 
showed the following: the Veteran was treated for complaints 
of hearing loss and tinnitus; he reported a 10 to 15-year 
history of tinnitus, and a 5-year history of difficultly 
understanding conversations; he reported an inservice history 
of noise exposure that included communications systems for 
artillery, without hearing protection; a post-service 
occupational noise exposure history of heavy equipment and 
construction work with earplugs, and a recreational noise 
exposure history of hunting, leaf blowers, and chainsaws, 
without hearing protection; he was noted to have bilateral 
SNHL (sensorineural hearing loss).  A September 2006 report 
showed that he reported having tinnitus since 1970, and an 
October 2006 report noted that his post-service employment 
included 29 years as a street superintendent.  

A December 2006 VA audiometric examination report noted that 
the Veteran reported an inservice history of noise exposure 
that included artillery and tank fire, without use of hearing 
protection.  The report indicated that he initially denied a 
post-military occupational noise exposure, but that he later 
reported having a history of construction work with use of 
hearing protection, but that "it was not that loud."  He 
reported having had ringing in his ears, humming in his ears, 
and tinnitus, for over 35 years.  He reported a recreational 
noise exposure history of target practice with use of hearing 
protection, and hunting without the use of hearing 
protection.  On examination, the Veteran had hearing loss in 
both ears, as defined at 38 C.F.R. § 3.385.  The examiner 
stated that the Veteran's hearing loss in his right ear was 
not consistent with acoustic trauma experienced in the 
military, and that "the majority of his hearing loss is more 
likely than not related to his post-military noise 
exposure."  With regard to tinnitus, the examiner stated 
that any etiological opinion would require resort to 
speculation, because the Veteran had provided conflicting 
historical information as to the length of his symptoms 
(i.e., 10 to 15 years vs. over 35 years).  
  
At the time of the July 2007 decision, there was no evidence 
of inservice treatment for hearing loss, tinnitus, left 
thumb, or left second, third, or fifth finger symptoms, and 
hearing loss was not shown in either ear as defined for VA 
purposes.  The Veteran was treated for left hand trauma in 
1971, specifically, trauma to the left index finger and the 
left ring (fourth) finger.  None of the claimed conditions 
were shown upon separation from service.  There was no 
competent evidence of a current left hand disability, 
including any fingers of the left hand.  The earliest post-
service treatment for hearing loss or tinnitus was dated in 
2005.  There was no competent evidence of a nexus between any 
of the claimed conditions and the Veteran's service.  

Evidence received since the July 2007 decision consists of VA 
and non-VA reports, dated between 2008 and 2009.  

Two statements from J.L.P., M.D., dated in May 2008, note 
that the Veteran had a history of hearing loss, and ringing 
in the ears, worse in the left ear, and that he needed 
hearing aids for these symptoms.  Dr. J.L.P. stated, "Some 
or most of this hearing loss, in my opinion, is due to 
considerable noise exposure that [the Veteran] sustained 
while serving in an artillery unit in Vietnam and later a 
tank unit in the states."  An associated audiogram report 
includes only charted results, which appear to show bilateral 
hearing loss as defined at 38 C.F.R. § 3.385.  

The submitted evidence includes reports from J.W., M.D., 
dated in April 2008 and May 2009.  The April 2008 report 
shows that the Veteran sought treatment for left index and 
left ring finger pain.  The impression was left index and 
left ring finger PIP (proximal interphalangeal) joint 
arthritis.  Dr. J.W. essentially stated that the Veteran's 
inservice injury to his left had caused his arthritis in his 
index and ring finger.  The May 2009 report states that the 
Veteran was treated for left hand symptoms in April 2008, and 
that he gave a history of an inservice left hand injury, with 
intermittent left hand pain since his service.  On 
examination the left index finger had a reduced range of 
motion, and the left ring finger had a limited range of 
motion with a flexion contracture.  X-rays were noted to show 
severe arthritis of the PIP joint of the left index finger 
and evidence of an old injury to the left ring PIP joint with 
the presence of a small ossicle.  The impression was left 
index and ring finger PIP joint arthritis.  Dr. J.W. 
essentially stated that the Veteran's inservice injury caused 
arthritis in his left index and left ring finger.  

To the extent that the Veteran's claim for a left hand 
disability includes the left thumb, and the left second, 
third, and fifth fingers, and with regard to the claim for 
tinnitus, the Board finds that this evidence is not material.  
None of the submitted evidence shows that the Veteran was 
treated for left thumb, left second finger, left third 
finger, or left fifth finger symptoms, or tinnitus, during 
service.  Although these submitted evidence shows treatment 
for complaints of tinnitus, none of this evidence is dated 
prior to 2008, which is about 36 years after separation from 
service.  None of the submitted evidence shows that he 
currently has a disorder of the left thumb, left second 
finger, left third finger, or left fifth finger.  None of the 
submitted evidence shows that he has a disorder of the left 
thumb, left second finger, left third finger, or left fifth 
finger, or tinnitus, that is related to his service (to 
include the possibility of service connection as caused or 
aggravated by disability for which the Board has granted 
service connection in this decision, i.e., hearing loss, or a 
left first finger, or left fourth finger disability) (see 
38 C.F.R. § 3.310).  Given the foregoing, the submitted 
evidence does not raise a reasonable possibility of 
substantiating either of the claims, and the claims are 
therefore not reopened.   

The only other pertinent evidence received since the July 
2007 denial of the claims consists of oral and written 
testimony from the Veteran, and this evidence is insufficient 
to warrant a reopening of either of the claims.  Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions on medical 
causation do not constitute material evidence to reopen a 
previously denied claim); Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("[l]ay assertions of medical causation . . . 
cannot suffice to reopen a claim under 38 U.S.C.A. 5108.").  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

To the extent that the Veteran's claim for a left hand 
disability includes the left first (index) and left fourth 
(ring) fingers, and with regard to the claim for hearing 
loss, the submitted evidence, that was not of record at the 
time of the July 2007 RO decision, is not cumulative, and is 
"new" within the meaning of 38 C.F.R. § 3.156.  The Board 
further finds that this evidence is material.  The submitted 
evidence includes competent evidence indicating that the 
Veteran has arthritis of the left index finger, and left ring 
(fourth) finger, and hearing loss, that are related to his 
service.  The claims are therefore reopened.  


II.  Service Connection

The Veteran asserts that service connection is warranted for 
a disability of the left first (index) finger, and the left 
fourth (ring) finger, and hearing loss.  

The Veteran's service treatment reports have previously been 
discussed.  Briefly stated, they show that in January 1971, 
he was treated for a complaint of a loss of range of motion 
of his left index finger and fourth left finger, and he 
reported jamming both of these fingers two months before.  On 
examination, there was tenderness and swelling of the 
knuckles of these fingers, with a noticeable loss of range of 
motion.  The impression was joint stiffness secondary to 
chronic trauma.  The Veteran's separation examination report, 
dated in April 1971, did not note any relevant findings or 
diagnoses; it included audiometric test results which did not 
show that the Veteran had hearing loss in either ear, as 
defined at 38 C.F.R. § 3.385.
 
The Veteran's service records show that he had duties as a 
radio operator, and that he served with artillery units, and 
a tank unit.  He has testified that he was exposed to 
artillery fire, tank fire, and incoming rounds during 
participation in combat.  His participation in combat is 
established, and his testimony as to his inservice noise 
exposure, and left hand trauma, is considered to be credible.  

The post-service medical evidence has also previously been 
discussed.  It includes a competent medical opinion from Dr. 
J.W., dated in May 2009, in which he essentially states that 
the Veteran's inservice injury to his left hand caused 
arthritis in his index and ring finger, and a May 2008 
statement from Dr. J.L.P., which relates the Veteran's 
hearing loss to inservice noise exposure.  There are no 
competent, countervailing opinions of record.  Based on the 
foregoing, the Board finds that the evidence is at least in 
equipoise, and that affording the Veteran the benefit of all 
doubt, that service connection is warranted for a disability 
of the left first (index) finger, and the left fourth (ring) 
finger, and hearing loss.


III.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligations in this case were 
accomplished by way of letters from the RO to the Veteran 
dated in November 2007 (left hand) and August 2008 
(tinnitus).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

With regard to the new and material claims for a disorder of 
the left thumb, left second finger, left third finger, and 
left fifth finger, and tinnitus, in Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court held that, in the context of a 
claim to reopen, VCAA notice must include an explanation of 
1) the evidence and information necessary to establish 
entitlement to the underlying claim for the benefit sought; 
and 2) what constitutes new and material evidence to reopen 
the claim as determined by the evidence of record at the time 
of the previous final denial.  In this case, the RO's VCAA 
notices appear to have been in compliance with Kent, as they 
informed him that the most recent and final denial of the 
claims was in July 2007, and the reason for the denials, as 
well as the criteria for new and material evidence.  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the appellant's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
medical records.  Although the appellant has not been 
afforded an examination, and although etiological opinions 
have not been obtained, since the Board has determined that 
new and material evidence has not been presented, a remand 
for examination and/or etiological opinion is not required to 
decide the claims.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).   




ORDER

New and material evidence not having been submitted, the 
claims for a disorder of the left thumb, left second finger, 
left third finger, and left fifth finger, and tinnitus, are 
not reopened; the appeal is denied.  

Service connection for bilateral hearing loss, and a 
disability of the left first (index) finger, and the left 
fourth (ring) finger, is granted. 


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


